UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2317


KUKIA R. FARRISH,

                    Plaintiff - Appellant,

             v.

NAVY FEDERAL CREDIT UNION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cv-01429-DKC)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kukia R. Farrish, Appellant Pro Se. Edward Lee Isler, Micah Ephram Ticatch, ISLER
DARE, PC, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kukia R. Farrish appeals the district court’s orders dismissing with prejudice her

civil complaint and denying her motions for reconsideration and to alter or amend

judgment. We have reviewed the record and find no reversible error. Accordingly, we

grant leave to proceed in forma pauperis and affirm for the reasons stated by the district

court. Farrish v. Navy Fed. Credit Union, No. 8:16-cv-01429-DKC (D. Md. Oct. 5, 2017;

Oct. 11, 2017; Nov. 1, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2